                Case 2:21-cv-00187-TSZ Document 16 Filed 03/29/21 Page 1 of 1




 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
       STEVEN GIANESINI,
 8                            Plaintiff,
                                                        C21-187 TSZ
 9         v.
                                                        MINUTE ORDER
10     THE BOEING COMPANY,
11                            Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)    In light of plaintiff’s filing of an Amended Complaint, docket no. 10,
14
     defendant’s earlier-filed motion to dismiss, docket no. 9, is STRICKEN as moot.
15          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
16
            Dated this 29th day of March, 2021.
17

18                                                     William M. McCool
                                                       Clerk
19
                                                       s/Gail Glass
20                                                     Deputy Clerk

21

22

23

     MINUTE ORDER - 1
